Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the support surface".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites “preferably at least one linear drive”.   Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed structure is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.  In this instance, it is not clear if the at least one linear drive is a required limitation. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnew et. al (GB 1259181).
Regarding Claim 1, Agnew discloses A nursing bed,  comprising: 
a base(10); 
a first frame (14) that supports a first mattress part, wherein the first frame comprises a central section (22), a back section (21) and a thigh section (22) as well as a lower leg section (23) and; 
a second frame (20) with a foot section (18), wherein the second frame supports a second mattress part, 
wherein the first frame and the second frame are supported by the base, 
wherein the second frame  is supported separately from the first frame at the base (see Fig. 6); and
 wherein the second frame is height adjustable relative to the base (see Figs. 1-3).

	Regarding Claim 2, Agnew discloses wherein the first frame is adjustable, wherein the nursing bed is configured, such that the first frame can be brought into a seat position (see Fig. 6).
	
	Regarding Claim 5, Agnew discloses wherein the nursing bed is configured to adapt the position of the second frame to the position of the lower leg section
	Regarding Claim 6, Agnew discloses wherein the nursing bed is configured to maintain the distance of the second frame (20) to the lower leg section (23) of the first frame by a height adjustment of the second frame during a height adjustment of the lower leg section (see Fig. 1-4).
	Regarding Claim 8, Agnew discloses wherein the nursing bed is configured to lower the second frame
	Regarding Claim 10, Agnew discloses wherein the nursing bed is configured to lower the second frame relative to the lower leg section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnew in view of Barthelt (US PG-Pub 2010/0017965).
Regarding Claims 3 and 15, Agnew fails to disclose wherein the base is height adjustable.  Barthelt teaches wherein a base (8) is height adjustable.  Agnew and Barthelt are analogous art because they are from the same field of endeavor, i.e. patient supports.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the base of Agnew with the adjustable base of Barthelt.  The motivation would have been to be able to simultaneously raise the height of both the first and second frames for patient and/or caregiver comfort.
Regarding Claim 13, Agnew fails to disclose  wherein the first mattress part and the second mattress part are mattress part.

Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnew in view of Manouchehri (US PG-Pub 2010/0005591).

Regarding Claim 11, Agnew fails to disclose wherein the nursing bed comprises a first drivenursing bed
	Regarding Claim 12, Agnew as modified teaches wherein between the first frame and the second frame a virtual vertical plane is arranged, wherein the drive for the second frame is arranged on one side of the plane and wherein the first frame is arranged on the other side of the plane (Manouchehri: see Fig. 28 and para. [0051]).
	Regarding Claim 14, Agnew as modified teaches wherein at least two telescopic guides (Manouchehri: 200) for guiding the second frame during the height adjustment relative to the base and preferably at least one linear drive (Manouchehri: 220) for driving the second frame for height adjustment are assigned to the second frame.
	
Allowable Subject Matter
Claims 4, 7, 9, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Any modification to Agnew  required by the aforementioned claims would require impermissible hindsight.  Therefore, an obviousness rejection could not be made.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619